759 N.W.2d 22 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gary Thomas FRANKLIN, Defendant-Appellant.
Docket No. 137338. COA No. 285845.
Supreme Court of Michigan.
January 9, 2009.

Order
On order of the Court, the application for leave to appeal the August 21, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G). To the extent that the defendant's motion involves a request for DNA testing under MCL 770.16, the defendant fails to establish an entitlement to DNA testing because he fails to satisfy the four conditions set forth in MCL 770.16(3).
HATHAWAY, J., not participating.